DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
In reference to claim 1, it is suggested to (1) in line 8, amend "the plurality" to "the array"; (2) in line 10, after "on" and before "outboard ends" delete "the"; (3) in lines 10-11, amend "each of the filler members of the plurality of filler members" to "each filler member of the plurality of filler members"; (4) in lines 11-12, amend "the respective adjacent" to "a respective adjacent" and (5) in line 14, amend "each of the joint members" to "each joint member", in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grillos (US 2010/0252681) in view of Saff et al. (US 2015/0183181) (Saff) and Pflung (WO 2016/184528).
In reference to claim 1, Grillos teaches a composite panel including a first face sheet, a second face sheet offset from the first face sheet and at least one core portion sandwiched between the first and second face sheets; the core is a honeycomb material ([0010]; [0026]) (corresponding to a composite skin comprising: a first skin; a second skin; a honeycomb core disposed between the first skin and the second skin). FIG. 3A discloses the first face sheet includes a forward edge, aft edge and outboard ends (corresponding to a periphery defined by a forward edge, and aft edge, and outboard ends). FIG. 3D, provided below, discloses the second face sheet 204 and the core portion 206 are within the periphery of the first face sheet 202 (corresponding to the second skin and the honeycomb core have an outer perimeter within the periphery of the first skin).
A plurality of core portions are positioned on the first face sheet between a first and second stiffener ([0034]) (corresponding to the honeycomb core comprises of a plurality of honeycomb panels positioned along the longitudinal axis of the first skin). The stiffeners include a graphite/epoxy material and are bonded to the first and second face sheets ([0028]; [0026]) (corresponding to a plurality of joint members on the first skin, the honeycomb core, and the second skin to form a joint system for the composite skin, wherein each of the joint members of the plurality of joint members is a composite material). FIG. 5B, provided below, discloses the stiffener is a Z-section stiffener 530b  having a first attachment portion such as a first flange portion 531b attached to a first face sheet 502b, and a second attachment portion such as a second flange portion 532b attached to a second face sheet 504b; an intermediate portion 534b extends between the first and second flange portions ([0041]) (corresponding to a first flange, a second flange, and a support member disposed between the first flange and the second flange, the support member includes a first side and a second side, the first flange is a lower flange that extends laterally from the first side of the support member and the second flange is an upper flange that extends laterally from the second side to form generally a "Z" shape, the upper flange includes an attachment surface that overlaps a portion of the second skin and attaches thereto, the lower flange includes an attachment surface that overlaps a portion of the first skin and attaches thereto).
Grillos further teaches the stiffener bonded to the first and second face sheets effectivity distributes out-of-plane loads introduced from the composite panel over a large portion of the composite panel instead of being reacted by a small region of the second face sheet ([0028]) (corresponding to the plurality of joint members provides a load path from the first skin to the second skin). 
Grillos does not explicitly teach (1) the first skin and second skin comprise a pre-cured laminate, (2) each cell of the array of large cells having a width of at least 1 cm and (3) the honeycomb core includes a plurality of filler members between the plurality of honeycomb panels, as presently claimed. 
With respect to (1) and (3), Saff teaches a composite sandwich structure comprising a core sandwich between composite laminate facesheets ([0007]) (corresponding to the first skin comprises a laminate; a second skin comprises a laminate). The core comprises a plurality of core segments spliced together to at joints that incorporate integral features for arresting the propagation of irregularities in the facesheets and improve strength of the core ([0006]). The core segments are spliced together along joints between their mutual edges ([0008]) (corresponding to the honeycomb core includes a plurality of filler members between the plurality of honeycomb panels and on the outboard ends of the honeycomb core, wherein each of the filler members of the plurality of filler members is butt jointed and co-bonded to the respective adjacent honeycomb panel).
In light of the motivation of Saff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the face sheets of Grillos to be the composite laminate facesheets of Saff and each of core portions of Grillos to include a plurality of core sections spliced together at joints that incorporate an arrestment feature, in order to provide a composite panel that is lightweight, arrests the propagation of inconsistencies in the facesheets and has improves strength of the core.  
Although Grillos in view of Saff does not explicitly teach the facesheets are "pre-cured" as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Grillos in view of Saff meets the requirements of the claimed product, Grillos in view of Saff clearly meets the requirements of the present claim.
With respect to (2), Pflug teaches a hierarchical sandwich core made up of a macroscopic honeycomb structure with sandwich cell walls having a mesoscopic cellular core (Abstract). The large size macroscopic square or hexagonal cells have a diameter of 5 mm to 50 mm or more (i.e., 0.5 cm to 5 cm or more) (p. 4, lines 9-11) (corresponding to the plurality of honeycomb panels having an array of large cells, each cell of the plurality of large cells having a width of at least 1 cm). Pflug further teaches the honeycomb core has a lower density and thick cell walls, wherein the thick cell walls provide improved buckling strength of the cell walls under compression and shear loads ([0009]; [0011]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation of Pflug, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb core segments to be hierarchical sandwich cores having macroscopic cells with a diameter of 5 mm to 50 mm or more (i.e., 0.5 cm to 5 cm or more), in order to provide the honeycomb core segments with improved buckling strength of cell walls under compression and shear loads.
Given that the joints and stiffeners of Grillos in view of Saff and Pflug are substantially identical to the presently claimed filler members and joint members in composition and structure, it is clear the joints and stiffeners of Grillos in view of Saff and Pflug intrinsically provide a fluid barrier for the honeycomb segments in the honeycomb core.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
While there is no disclosure that the composite panel of Grillos in view of Saff and Pflug is "for a tiltrotor aircraft" as presently claimed, Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    257
    664
    media_image1.png
    Greyscale
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for a tiltrotor aircraft, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In reference to claim 6, Grillos in view of Saff and Pflug teaches the limitations of claim 1, as discussed above. Saff further teaches the arrestment features comprise a pair of composite wraps, wherein the wraps comprise a fiber-glass reinforced epoxy resin in the form of a unidirectional tape ([0025]; [0028]) (corresponding to each filler member of the plurality of filler members is a compression molded material).
	Given that the instant application discloses the compression molded material can be a curable moldable material , for example, and not limitation, a thermosetting resins and advanced composite thermoplastics with unidirectional tapes, woven fabrics, randomly orientated fiber mat, or chopped strand in paragraph [0120] and Grillos in view of Saff and Pflug discloses the arrestment features comprise a fiber-glass reinforced epoxy resin in the form of a unidirectional tape, it is clear the arrestment features are a compression molded material. 
Further, given that the arrestment features of Grillos in view of Saff and Pflug are substantially identical to the present claimed filler member in composition, it is clear that the arrestment features of Grillos in view of Saff and Pflug are intrinsically compression molded material.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I)
In reference to claims 7-9, Grillos in view of Saff and Pflug teaches the limitations of claim 1, as discussed above. Grillos further teaches in FIG. 3C, provided below, all edges of the first face sheet 202 are straight (corresponding to the forward edge of the first skin is straight). FIG. 3D, provided below, discloses the core portions 206 and second face sheet 204 are aligned at the edges of the composite panel (corresponding to aft and forward edges of the honeycomb core and the second skin are aligned). Fig. 4, provided below, is a partial cut-away enlarged isometric view of a portion of the composite panel of FIG. 3D, discloses the core portions 206 and second face sheet 204 are positioned on top of the first face sheet (corresponding to aft and forward edges of the honeycomb core, and second skin are about 90 degrees relative to a top surface of the first skin).

    PNG
    media_image2.png
    408
    708
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    560
    647
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    564
    701
    media_image4.png
    Greyscale

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grillos in view of Saff and Pflug as applied to claim 1 above, and further in view of Hethcock, JR et al. (US 2012/0321835) (Hethcock).
In reference to claims 2 and 3, Grillos in view of Saff and Pflug teaches the limitations of claim 1, as discussed above. 
Grillos in view of Saff and Pflug does not explicitly disclose the outer perimeter of the honeycomb core and the second face sheet on forward and aft edges  is from about 1 cm to about 16 cm from the forward and aft edges of the first face sheet and the outer perimeter of the honeycomb core and the second face sheet on the outboard edges is from about 7 cm to about 91 cm from the outboard edges of the first face sheet, as presently claimed. 
Hethcock teaches a honeycomb core-stiffened composite structure ([0033]). The core-stiffened assembly includes a honeycomb core having a first surface and a second surface, a first skin is disposed on the first surface of the honeycomb core and a second skin disposed on the second surface ([0031]).  Hethcock further teaches when the peripheral edge of the honeycomb core terminates before the outer skin, the core-stiffened structure is configured to survive in high stain environment while being extremely light due to the lack of ramps between the inner skin and the outer skin.
In light of the motivation of Hethcock, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the composite panel of Grillos in view of Saff and Pflug such that the peripheral edge of the honeycomb core terminates before the first face sheet, in order to provide the composite panel that is configured to survive in high strain environment while being extremely light, and thereby arriving at the presently claimed invention.
While Grillos in view of Saff, Pflug and Hethcock does not explicitly disclose the honeycomb core and inner skin (i.e., second skin) on the forward and aft edges is from about 1 cm to about 16 cm from the forward and aft edges of the outer skin (i.e., first skin) or from about 7 cm to about 91 cm from the outboard edges of the outer skin. It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to vary the placement of the honeycomb core and inner skin, on the outer skin, including over the presently claimed, in order to provide the core-stiffened structure is configured to survive in high strain environment while being extremely light and for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05 II.B.).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Response to Arguments
In response to amended claims 1 and 6-8 and cancelled claim 5, the previous Claim Objections of record are withdrawn. 
In response to amended claim 1, which now recites a composite skin comprising a plurality of filler members and a plurality of joint members, it is noted that Bremer (DE 10 2008 058 534) and Hethcock, JR et al. (US 2012/0321835) (Hethcock) no longer meet the presently claimed limitations. Therefore, the previous 35  U.S.C. 103 rejection over Bremer and 35 U.S.C. 103 rejection over Hethcock are withdrawn from record.
Applicant’s arguments filed 07/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784